Citation Nr: 0304759	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for a left hip disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

4.  Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office which 
denied entitlement to specially adapted housing or a special 
home adaptation grant, an evaluation in excess of 30 percent 
for the veteran's left knee disability and granted 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 because of treatment for a service connected condition 
requiring convalescence from September 22, 1997 to January 1, 
1998.  All three issues were appealed.  These claims came 
before the Board in August 1998 at which time they were 
remanded.

Subsequently in a March 1999 rating action, the RO continued 
to deny entitlement to specially adapted housing or a special 
home adaptation grant; therefore, that issue is still 
currently before the Board on appeal.  However, the RO 
extended the 100 percent evaluation under 38 C.F.R. § 4.30 
through the end of February 1998 and thereafter granted a 60 
percent evaluation for the left knee disability.  This action 
is considered a full grant of benefits for these claims 
inasmuch as the veteran has not since argued that benefits 
under 38 C.F.R. § 4.30 should be extended past February 1998 
and since the veteran was seeking restoration of the 60 
percent rating previously assigned, and he was more than one 
year post knee replacement.  See Diagnostic Code 5055.

This matter also comes before the Board on appeal from an 
August 1999 rating decision of the VA RO which denied 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only and from a November 1999 rating 
decision in which the RO determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for a left hip 
disability.  

In hearing testimony presented in December 1999, the veteran 
indicated that he wished to pursue a claim of entitlement to 
a total rating based on individual unemployability.  This 
matter is referred to the RO for adjudication.

In February 2002, the Board requested a VHA medical opinion.  
The requested opinion was furnished in June 2002.   The 
record is now complete and the case ready for adjudication. 


FINDINGS OF FACT

1.  In a Board decision dated in March 1990, entitlement to 
service connection for a left hip disability was denied.

2.  A June 2002 VHA medical statement and opinion submitted 
since the March 1990 Board decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence is 
considered both new and material.

3.  The veteran's left hip condition was not caused by, and 
is not made worse by, his service-connected left knee 
disability.

4.  The veteran's left knee is in favorable ankylosis as a 
result of a service-connected disability; he has not lost the 
use of any hand or foot and has no visual impairment due to 
service-connected disability.

5.  The veteran's left knee disability is not productive of 
loss or loss of use of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

6.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision denying entitlement to 
service connection for a left hip disability is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a left hip disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  The veteran's left hip condition is not proximately due 
to or the result of his service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).

4.  The eligibility criteria for financial assistance in the 
purchase of an automobile or other conveyance have not been 
met.  38 U.S.C.A. § 3902, 5107 (West 2002); 38 C.F.R. § 3.808 
(2002).

5.  The eligibility criteria for financial assistance in 
acquiring special automobile adaptive equipment only have 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2002).

6.  The criteria for financial assistance in acquiring 
specially adapted housing are not met.  38 U.S.C.A. § 2101, 
5107 (West 2002); 38 C.F.R. § 3.809 (2002).

7.  The criteria for financial assistance in acquiring 
special home adaptations are not met, and the veteran's claim 
lacks entitlement under the law.  38 U.S.C.A. § 2101, 5107 
(West 2002); 38 C.F.R. § 3.809a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a left hip disability, claimed as secondary to 
a service connected left knee disability.  He also maintains 
that he is entitled to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, or for adaptive equipment only.  The 
veteran is also seeking entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaptation grant.  

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  With regard to the claim 
regarding the left hip disability, the November 1999 rating 
decision and the September 2000 Statement of the Case (SOC) 
gave the veteran notice of the information and/or medical 
evidence necessary to substantiate the claim.  As to the 
claim for automobile and adaptive equipment or for adaptive 
equipment only, by virtue of the August 1999 rating decision 
and November 1999 SOC, he has been given notice of the 
information and/or medical evidence necessary to substantiate 
the claim.  He was also given notice of the information 
needed to substantiate his claim for specially adapted 
housing or special home adaptation grant in Supplemental 
Statements of the Case (SSOC) issued in February and April 
1998 and March 1999.  The SOCs and SSOCs also listed for him 
the evidence that had been obtained.  Additionally, the claim 
of service connection for a left hip disability was referred 
for an expert opinion, and the opinion was provided to the 
veteran in July 2002; he was also provided an opportunity to 
send any additional evidence or argument.  

Finally, as to all claims, including the underlying issue of 
service connection for a left knee disability, in November 
2002 the Board issued correspondence to the veteran advising 
him of the provisions of the VCAA and of what evidence the 
Board would obtain, what evidence was needed to substantiate 
each of his claims and what he needed to do.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  By letter of December 2002 the 
veteran advised that he had no further evidence to submit.  

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  He has 
been afforded VA examination, medical treatment records have 
been made a part of the record and an expert medical opinion 
has been obtained.  Again, he has informed the VA that he has 
no further evidence to submit.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West 2002)).  The Board therefore finds that 
no useful purpose would be served in directing further 
development in these matters.  Such action would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
action is to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

I.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for a left hip disability

Applicable Law and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability, which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finality of Decisions and Reopening Claims

In a May 1990 Board decision, the veteran's claim of 
entitlement to service connection for a left hip disability 
was denied.  In that decision, the Board denied service 
connection for the hip disability based both upon secondary 
and direct theories of entitlement.  Under the law and VA 
regulations, the Board's decision is final.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  Therefore, in order to 
reopen the veteran's claim, new and material evidence must be 
submitted.  See 38 C.F.R. 3.156 (2001).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The Board observes that the VCAA, 38 U.S.C.A. § 5103A appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).  As noted above, implementing 
regulations providing additional assistance to veterans 
attempting to reopen a finally decided claim apply to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620, 
45629, Scope and Applicability (August 29, 2001).

Factual Background

The evidence which was of record at the time of the March 
1990 Board decision may be summarized as follows.  

The service medical records reflect that in March 1957, the 
veteran was treated for complaints of left knee pain.  He was 
admitted for hospitalization later that month, at which time 
diagnoses of internal derangement of the left knee, possible 
lacerated cartilage and a fracture sustained prior to service 
were made.  Following his discharge from the hospital in late 
March 1957, the veteran was again seen for complaints of left 
knee pain in July 1957.  In September 1957, he was 
hospitalized due to internal derangement of the left knee and 
underwent left knee meniscectomy in October 1957.  
Subsequently, complaints of knee problems were made in 
December 1957 and in the early months of 1958.  The 
separation examination reflected that the veteran had injured 
his left knee.  During VA hospitalization in June 1979 
orthopedic examination resulted in an impression of early 
osteoarthritis of the left hip.

By rating action of August 1979, the RO denied the claim of 
entitlement to service connection for a left knee disability.  
That determination was not appealed in a timely manner and 
became final.  The veteran filed to reopen that claim in May 
1983, and was informed by the RO in June 1983 that new and 
material evidence with which to reopen that claim had not 
been submitted.  The veteran appealed that determination.  
The claim came before the Board in June 1985 at which time 
the Board granted entitlement to service connection for a 
left knee disability.  By rating action of September 1985, 
the RO granted a 10 percent evaluation for a left knee 
disability based upon pain, tenderness and X-ray findings 
which revealed degenerative arthritis.

A VA medical record dated in April 1986 documents the 
veteran's complaints of a 2-day history of left knee and hip 
pain.  A diagnosis of degenerative joint disease of the left 
hip was made.  X-ray films of the left hip revealed a large 
caliber bullet fragment over the left iliac bone.  Loss of 
joint space in the left hip with subarticular cyst formation 
was also noted along with osteophyte formation indicating 
degenerative joint disease.  

In July 1986, the veteran was hospitalized at a VA facility 
for treatment of left knee pain and degenerative disease and 
for residuals of a gunshot wound.  The history indicated that 
the veteran injured his left knee while playing football 
during service.  Upon current hospitalization he complained 
of constant left knee and hip pain, not responding to 
nonsteroidals.  While hospitalized he underwent arthroscopy 
of the left knee.

From January to February 1987, the veteran was hospitalized 
at a VA facility during which time he underwent left total 
hip replacement.  The history indicated that following knee 
surgery in 1957 the veteran experienced constant knee 
problems and that he had developed left hip pain during the 
past 2-3 years, interfering with his daily activities.

By rating action of April 1987, the RO denied entitlement to 
service connection for a left hip disability.  The RO denied 
the claim again in May 1987.  Those rating actions were 
appealed.

The veteran presented testimony at a hearing held at the RO 
in May 1988 at which time he indicated that his left knee 
disability aggravated or caused his left hip problems.  He 
testified that his left hip problems initially began three or 
four years previously.  The veteran was asked about the X-ray 
evidence which showed the presence of bullet fragments in the 
left hip, but was unable to provide any detailed information 
regarding the date or cause of that wound.  His 
representative indicated that the wound was a suicide attempt 
resulting from left knee pain.

A VA examination was conducted in August 1988 and the 
examiner commented that he was asked to opine as to the cause 
of the veteran's left hip replacement.  Impressions of an old 
injury to the left knee with subsequent degenerative 
arthritis (status post medial meniscectomy) and status post 
total left hip replacement were made.  The doctor noted that 
old records indicated severe degenerative joint disease of 
the left hip as the reason for total left hip replacement.  
He stated that the condition of the left knee could perhaps 
aggravate the left hip condition, but was not the cause of 
the marked amount of degenerative disease described as 
existing in the hip before the surgery.

The case came before the Board in March 1990 at which time it 
was determined that a left hip disability was not proximately 
due to or the result of a service connected disease or 
injury.  The evidence submitted subsequent to the Board's 
March 1990 decision is summarized as follows.

VA outpatient and inpatient treatment records from January 
1992 to February 1998, including examinations in May 1994, 
May 1995, October 1995 and February 1997, refer primarily to 
left knee complaints and findings.  A history of bilateral 
total hip replacements was noted.  

VA medical records dated in January 1997 show that the 
veteran complained of cramping in the left hip and numbness 
in the area between the left hip and knee.  An impression of 
status-post multiple orthopedic prosthetic device surgeries 
with probable arthritic pain was made.

In September 1997, the veteran underwent removal of his left 
knee total arthroplasty and fusion of the left knee.  His 
discharge activities were limited to nonweightbearing on the 
lower extremity with a walker.  A January 1998 record 
indicates that the veteran had progressed to 50 percent 
weight bearing on the left leg with a brace.

The veteran provided testimony at a hearing held at the RO in 
December 1998.  He testified that his VA doctor attributed 
the left hip problems to left knee fusion.  

A VA examination was conducted in December 1998, at which 
time the veteran complained of pain and that he was unable to 
walk.  Range of motion of the hips was not measured due to 
discomfort and severe pain, especially in the left knee.  The 
doctor opined that it was possible that the veteran could 
have pain in the left hip and at times in the right hip based 
on the positioning and weight bearing status due to pain in 
the left knee and left leg shortening.  Impressions of status 
post left knee fusion and bilateral total hip replacement 
were made.  

By rating action of March 1999, a 60 percent evaluation was 
granted effective from September 1997, increased to 100 
percent effective from September 22, 1997, and continued as 
60 percent disabling, effective from March 1, 1998.  

In a statement provided in October 1999, the veteran 
indicated that in September 1999, he underwent surgery at a 
VA facility to replace his left hip joint.

VA medical records show that in February 1999, the veteran 
complained of constant and restrictive left hip pain.  In 
September 1999 he was admitted for hospitalization 
complaining of a 2-year history of left hip pain.  The 
hospitalization report indicated that he was unable to move 
his hip without pain and could not bear weight.  He underwent 
revision of the left acetabular component.  His activity was 
restricted due to nonweightbearing in the left lower 
extremity.  A post surgical record dated in September 1999 
revealed that the veteran was feeling much better and was off 
of pain medication.  A record dated in October 1999 shows 
that the veteran had no complaints, was using crutches, and 
that the wound was well healed.  Range of motion testing of 
the left hip showed abduction to 50 degrees, forward flexion 
of 90 degrees, and adduction of 40 degrees.  There was no 
pain on palpation.  

By rating action of November 1999, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for a 
left hip disability.

In February 2002, the Board requested a VA medical opinion 
addressing the question of whether it is at least as likely 
as not that the veteran's left hip disability was caused or 
aggravated (increased in severity) by the service-connected 
left knee disability.

In June 2002, the requested opinion was offered by an 
orthopedic surgeon from a VA medical center.  The doctor 
noted that the veteran's left knee problems began prior to 
service and continued during service, requiring a medial 
meniscectomy.  The doctor also observed that in 1979, X-ray 
films revealed osteoarthritis in the left hip and that the 
veteran underwent left hip replacement surgery in 1987 and 
right hip replacement surgery for osteoarthritis in 1991.  
The doctor opined that the presence of bilateral 
osteoarthritis of the hips suggested that this was an innate 
process and that osteoarthritis of both the right and left 
hip would have occurred with or without an injury to the left 
knee and was not caused by this directly or indirectly.  The 
doctor stated that other factors such as the veteran's 
obesity and tobacco use, both of which have been documented 
to cause arthritis, may have contributed to wear or loosening 
of the left hip prosthesis.  The doctor concluded that the 
revision of the left bipolar prosthesis was not related to 
previous surgeries, including left knee arthrodesis, and that 
the previous conditions of the left knee did not cause 
arthritis of the left hip, aggravate the arthritic condition, 
nor aggravate the condition of wear and tear surrounding the 
original prosthetic replacement.



Analysis

New and Material

In a May 1990 Board decision, the RO denied service 
connection for a left hip disability; that decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, in order 
to reopen the claim, evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim must be submitted.  38 C.F.R. 
§ 3.156(a).

Inasmuch as the veteran has claimed entitlement to service 
connection for a left hip disability based on a secondary 
relationship to a service connected left knee disability, the 
crucial evidence in this case would address the matter of 
such a relationship.  Indeed, the 1990 Board decision was 
ultimately denied due to a lack of evidence establishing or 
at least suggesting such a causal relationship.  

The Board notes that, as pointed out in the representative's 
June 2001 informal brief, subsequent to the 1990 decision the 
Court of Appeals for Veterans Claims (Court) held in Allen v. 
Brown, 7 Vet. App. 439 (1995) that additional disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability is compensable 
under 38 C.F.R. § 3.310.  This was an interpretation not 
previously followed and not considered by the Board in its 
1990 decision.  Evidence before the Board at that time 
included an August 1988 VA examiners opinion that the 
veteran's left knee condition "could perhaps" aggravate his 
left hip condition.

Moreover, since the March 1990 Board decision, evidence 
bearing on the critical inquiry of a claimed secondary 
relationship between the service connected left knee 
disability and the left hip disability, has been received in 
the form of the June 2002 VHA medical opinion.  That evidence 
is clearly new, and is also material in that it specifically 
addresses the matter under consideration.  Accordingly, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.  

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.  In this case, by virtue of obtaining 
the June 2002 VHA opinion, the Board has essentially already 
undertaken additional evidentiary development with respect to 
the underlying service connection claim.  The veteran and his 
representative have been given an opportunity to review this 
evidence and respond to it and, accordingly, the Board 
believes that it may proceed with the adjudication of the 
claim on the merits.  

Service Connection

The veteran primarily maintains that a secondary relationship 
exists between his claimed left hip condition and his service 
connected left knee disability.  In fact, he has not argued, 
nor does the evidence establish that a left hip disability 
was directly incurred during service.  Service connection may 
be granted for disability that is due to service-connected 
disease or injury. 38 C.F.R. § 3.310 (2002); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (when aggravation of the 
veteran's nonservice-connected condition is proximately due 
to or the result of his service-connected condition, veteran 
is to be compensated for the degree of disability over and 
above the degree of disability existing prior to 
aggravation).  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the Board finds the June 2002 VHA medical 
opinion, which was specifically sought and squarely addresses 
the relationship between the claimed left hip condition and 
the service connected left knee disability, to be the most 
probative evidence of record.  In that opinion, a VA 
orthopedic surgeon opined that the left knee disability 
neither caused nor aggravated the left hip disability, and 
supporting his position by noting that the veteran suffered 
from bilateral hip arthritis, which appeared to be innate, 
explained that osteoarthritis of both the right and left hip 
would have occurred with or without an injury to the left 
knee and was not caused by this directly or indirectly.  He 
further identified other risk factors such as obesity and 
tobacco use, attributable to the development of arthritis, 
and which are applicable in the veteran's case.  

On the other hand, the record contains a December 1998 VA 
examination report, at which time impressions of status post 
left knee fusion and bilateral total hip replacement were 
made, and the examiner opined that it was possible that the 
veteran could have pain in the left hip and at times in the 
right hip based on the positioning and weight bearing status 
due to pain in the left knee and left leg shortening.  To the 
extent that this evidence indicates that there is a 
possibility of an etiological relationship between the left 
hip and left knee disabilities, it is considered to be 
supportive of the veteran's claim.  

However, this evidence is of little probative value.  
Significant is the use of the words "possible and "could" 
in the opinion.  In Bostain v. West, 11 Vet. App. 124 (1998), 
the Court held that a medical opinion expressed in terms of 
"may" also implies "may or may not," and is thus too 
speculative to establish a plausible claim.  The medical 
opinion of the VA examiner in 1998 was couched in similar 
vague terms of possibility and for that reason it is of much 
less probative value than the 2002 VHA opinion.  Moreover, 
the 1998 opinion referred only to the possibility of hip pain 
depending on positioning and weight bearing status due to the 
left knee disability but did not address any additional 
pathology, functional impairment or disability of the left 
hip due to the left knee disability.  Similarly, the August 
1988 VA examiner's opinion that the left knee condition 
"could perhaps" aggravate the left hip condition is 
speculative at best, particularly since that examiner also 
stated that the left knee condition did not cause the marked 
amount of degenerative disease in the left hip.

Essentially, the only other evidence which is supportive of 
the claim consists of the veteran's December 1998 testimony, 
at which time he testified that there was a causal connection 
between his service-connected left knee disability and his 
left hip disability and that a VA doctor told him the two 
were linked.  To the extent that the veteran is offering his 
own medical opinion, the Board notes that the record does not 
indicate that he has any professional medical expertise.  It 
is well settled that the resolution of issues that involve 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, require professional 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The competent evidence of record does not 
indicate and the Board does not find that the veteran has the 
requisite medical expertise to render an opinion as to the 
etiology of his left hip condition.

With respect to the veteran's testimony as to what his VA 
doctor told him, the veteran's testimony, filtered as it is 
through a layman's sensibilities, of what a doctor 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Moreover, the clinical records of VA 
treatment do not indicate any such opinion by treating 
medical personnel.

Therefore, relying on the more probative VHA opinion that 
there was not any causal relationship between the left hip 
and knee conditions, the Board finds that the veteran is not 
entitled to service connection for a left hip condition as 
secondary to his service-connected left knee disability, 
either by direct causation or by aggravation of the left hip 
condition by the service-connected left knee disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
the competent medical evidence of record is not in equipoise 
such as to warrant application of the benefit-of-the-doubt 
rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

Factual Background

The evidence of record reveals that the veteran has been 
granted service connection for residuals of left knee fusion 
with a history of failed knee replacement and chronic knee 
pain, rated as 60 percent disabling under Diagnostic Code 
5055, for knee replacement (prosthesis), with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  

The veteran provided testimony at a hearing held at the RO in 
December 1998.  He testified that following knee surgery in 
September 1997, he was confined to a wheelchair until 
February 1998 and that he was still using a wheelchair at 
home.  He stated that due to the fusion his leg was extended 
in full extension and was propped up all of the time.  He 
stated that he could drive as long as he could get the seat 
back in order to swing his leg around.  He also stated that 
he had flexion in the left ankle and foot but it caused pain 
to shoot up into the leg muscles..  

A VA examination was conducted in December 1998, at which 
time the veteran complained of pain and that he was unable to 
walk.  It was noted that he was wearing a left knee brace to 
maintain position and to relieve pain and also wore a 2-inch 
built up shoe on the left side due to leg length shortening.  
Physical examination revealed that he walked with a limp, 
favoring the left lower extremity.  It was also noted that he 
was using a straight cane and wore a left knee immobilizer 
brace.  The report indicated that he had maximum difficulty 
getting up on the examination table and was not able to stand 
or walk without the help of the cane.  Difficulty bearing 
weight due to pain was also noted.  It was commented that the 
veteran was in moderate discomfort and had moderate 
difficulty getting off the examination table, but was able to 
dress up and put his shoes on.  The examiner summarized that 
the residuals of left knee fusion were fairly marked to the 
point that the veteran had difficulty in his activities of 
daily living and inability to ambulate for any distance 
without marked discomfort and pain.  Impressions of status 
post left knee fusion and bilateral total hip replacement 
were made.  

In a statement provided in October 1999, the veteran 
indicated that in September 1999, he underwent surgery at a 
VA facility to replace his left hip joint.

VA medical records show that in February 1999, the veteran 
complained of constant and restrictive left hip pain.  He 
underwent aspiration of the left hip later that month.  In 
September 1999 he was admitted for hospitalization 
complaining of a 2-year history of left hip pain.  The 
hospitalization report indicated that he was unable to move 
his hip without pain and could not bear weight.  He underwent 
revision of the left acetabular component.  His activity was 
restricted due to nonweightbearing in the left lower 
extremity.  A post surgical record dated on September 24, 
1999 revealed that the veteran was feeling much better and 
was off of pain medication.  A record dated in October 1999 
shows that the veteran had no complaints, was using crutches, 
and that the wound was well healed.  Range of motion testing 
of the left hip showed abduction to 50 degrees, forward 
flexion of 90 degrees, and adduction of 40 degrees.  There 
was no pain on palpation.  

Pertinent Law and Regulations

Under VA law, assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. § 
3902(a)(b) (West 2002).  A veteran is considered an "eligible 
person" if he is entitled to compensation for any of the 
disabilities described below, if the disability is the result 
of an injury incurred or disease contracted in or aggravated 
by active military, naval, or air service:

	(i) The loss or permanent loss of use of one or both 
feet;

	(ii) The loss or permanent loss of use of one or both 
hands;

	(iii) The permanent impairment of vision of both eyes of 
the following status: central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye.  
38 C.F.R. § 3.808(b)(1) (2002).  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2002).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2) which 
constitute loss of use of a foot include extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Analysis

In essence, two separate claims have been presented.  First 
whether the veteran in eligible for financial assistance in 
acquiring an automobile or other conveyance under 38 U.S.C.A. 
§ 3902 and 38 C.F.R. § 3.808; and in the event that he is 
not, whether he is eligible for a grant for adaptive 
equipment for an automobile under 38 U.S.C.A. § 3902(b)(2) 
and 38 C.F.R. § 3.808(b)(iv).  

Turning to the evidence in this case, upon the most recent VA 
examination of December 1998, the veteran complained of pain 
and that he was unable to walk.  It was noted that he was 
wearing a left knee brace to maintain position and to relieve 
pain and also wore a 2-inch built up shoe on the left side 
due to leg length shortening.  Physical examination revealed 
that he walked with a limp, favoring the left lower 
extremity.  It was also noted that he was using a straight 
cane and wore a left knee immobilizer brace.  The report 
indicated that he had maximum difficulty getting up on the 
examination table and was not able to stand or walk without 
the help of the cane.  Difficulty bearing weight due to pain 
was also noted.  The examiner opined that the residuals of 
left knee fusion were fairly marked to the point that the 
veteran had difficulty in his activities of daily living and 
inability to ambulate for any distance without marked 
discomfort and pain. 

The hearing testimony presented by the veteran indicates that 
the left knee is usually propped up and fixed in full 
extension.

The evidence does not reflect that the veteran has permanent 
impairment of vision of both eyes, or lost the function of 
any hand or foot so as to show loss of use as defined under 
38 C.F.R. § 3.350(a)(2).  In this case, the evidence does not 
reflect that the veteran would be equally well served by an 
amputation stump at the site of election below the knee with 
the use of a suitable prosthetic appliance or that loss of 
use of a foot, manifested by extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, is shown.  The Board notes that, as here, 
fusion of the knee in complete extension is favorable 
ankylosis.  Diagnostic Code 5256 reflects that favorable 
ankylosis is ankylosis in full extension or in slight flexion 
between 0 and 10 degrees.  In order to be considered 
extremely unfavorable ankylosis, ankylosis in flexion at an 
angle of 45 degrees or more must be shown.  That is not the 
case here.  Accordingly, the veteran is not entitled to 
financial assistance in the purchase of an adapted automobile 
or other conveyance.

However, the evidence does suggest that the veteran is 
eligible for adaptive equipment for an automobile under 38 
C.F.R. § 3.808(b)(iv).  If a veteran is not otherwise an 
eligible person for purposes of adaptive equipment, but is 
entitled to compensation for ankylosis of one or both knees, 
or one or both hips, VA will provide such adaptive equipment 
to overcome the disability resulting from such ankylosis as 
provided by law.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 
C.F.R. §§ 3.808(b)(iv), 17.156(a)(1).  

In this case, favorable ankylosis is shown by virtue of the 
knee being fixed in full extension.  In light of such 
findings, the veteran is eligible for financial assistance in 
obtaining adaptive equipment deemed necessary for his 
licensure and safe operation of a vehicle, based on service-
connected left knee ankylosis.

III.  Entitlement to specially adapted housing or special 
home adaptation grant.

The facts pertaining to this claim are essentially the same 
as detailed above in conjunction with the claim of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

Pertinent Law and Regulations

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability (or entitled 
to compensation) due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2002).  The phrase 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2002).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

Analysis

Essentially, inasmuch as the veteran's only service connected 
condition is his left knee disability, the critical inquiry 
is whether the evidence shows loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.

Turning to the evidence in this case, the most recent VA 
examination report of 1998 revealed that the veteran uses 
assistive devices to ambulate.  It was specifically noted 
therein that he was using a straight cane and wears a left 
knee immobilizer brace.  The report indicated that he had 
maximum difficulty getting up on the examination table and 
was not able to stand or walk without the help of the cane.  
Difficulty bearing weight due to pain was also noted.  The 
examiner summarized that the residuals of left knee fusion 
were fairly marked to the point that the veteran had 
difficulty in his activities of daily living and inability to 
ambulate for any distance without marked discomfort and pain.  
Significant mobility problems affecting the left hip are also 
documented in medical records dated in 1998 and 1999.  
However, the Board points out that service connection is not 
in effect for a left hip disability.  

Under 38 C.F.R. § 3.809, VA regulations specify that loss of 
use of the lower extremity, not just the foot, must be shown 
in order to establish entitlement to specially adapted 
housing.  The Board notes that 38 C.F.R. § 3.350 does not 
define loss of use of a lower extremity as opposed to loss of 
use of a foot.  Nevertheless, the Board is unable to conclude 
that the veteran has loss of use of one lower extremity.  
Initially, the Board notes that herein, the evidence does not 
establish that the veteran has loss of use of the foot as 
defined under 38 C.F.R. § 3.350(a)(2) (2002).  The evidence 
indicates that he has mobility in his left ankle and hip.  He 
does not have extremely unfavorable ankylosis of the left 
knee, complete ankylosis of two joints of the extremity or 31/2 
shortening of the left leg.  Although he has significant pain 
associated with his service-connected left knee disability, 
function of the extremity would not be equally served by by 
an amputation stump at a below-knee site with use of a 
suitable prosthesis.  The Board similarly considers these 
conculsions to apply with regard to loss of use of the lower 
extremity as a whole.  The evidence does not show that 
function of the lower extremity would be equally served by an 
amputation stump above the knee with suitable prosthesis.  It 
is again noted that he does not have ankylosis in either his 
left hip or ankle or unfavorable ankylosis of the knee and 
that the only service connected disability consists of the 
left knee disability.  Although the evidence indicates that 
the veteran has residuals of organic disease or injury which 
appear to preclude locomotion without the aid of braces or a 
cane, the veteran fails to qualify for the claimed housing 
benefit because he does not also have loss or loss of use of 
one lower extremity.  

Likewise the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he suffers from 
permanent and total disability which 1) is due to blindness 
in both eyes with 5/200 or less visual acuity or 2) includes 
the anatomical loss or loss of use of both hands.  In the 
absence of these specified disabilities, financial assistance 
in acquiring special home adaptations is not available to the 
veteran.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  As to 
this claim, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left hip 
condition.

Service connection for a left hip condition, claimed as 
secondary to service-connected left knee disability, is 
denied.

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance is denied. 

Eligibility for financial assistance in acquiring special 
automobile adaptive equipment, only, is granted.

Financial assistance in acquiring specially adapted housing 
and financial assistance in acquiring special home 
adaptations is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

